—In a proceeding, inter alia, to invalidate petitions designating Henry J. Ostermann and Henry C. Grawrock as candidates in the Republican Party primary election to be held on September 11, 1979 for the party position of member of the County Committee from the 14th Election District, Third Assembly District, the appeal is from a judgment of *940the Supreme Court, Suffolk County, dated August 16, 1979, which, after a hearing, denied the application. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Jaspan at Special Term. Lazer,
J. P., Mangano, Gulotta, Margett and Martuscello, JJ., concur.